Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-8 of the Remarks filed 11/29/2022, with respect to the rejection of Claims 6 and 18 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  In view of this and of the amendments to Claims 1 and 13, all previous 112(b) rejections to the claims are hereby withdrawn. 
Applicant's arguments with respect to the claim rejections under 35 U.S.C. 103 have been fully considered but they are not persuasive. Applicant argues on pages 8-9 of the Remarks that Laliberté does not disclose a first/second shoulder between the center portion and the first/second frustoconical portions as is recited in the amended Claims 1 and 13. Examiner respectfully disagrees. The Examiner has defined the shoulders as being the junctions of the center portion (lamination segment 82) and each of the first and second frustoconical portions (portions of lamination roller to left/right of lamination segment 82); see discussion and annotated figure on pages 6-7 of the Office action mailed 08/29/2022. By their very nature, these junctions are each located between the center portion and each respective frustoconical portion. Amended Claims 1 and 13 do not recite a specific structure for the shoulders that would preclude these junctions from meeting these limitations of the claims, so the rejections are maintained.

Claim Objections
Claims 24 and 25 are objected to because of the following informalities:  the limitations “a first end of the center portion” and “a second end of the center portion” should be amended to “the first end of the center portion” and ”the second end of the center portion,” as these features have already been positively recited in Claims 1 and 13.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Laliberté et al., hereinafter Laliberté (US 7,513,136).
Regarding Claim 1, Laliberté discloses (Figures 3A, 4, and 6A-C) a rolling mill (lamination apparatus 10) for laminating a sheet of alkali metal or alloy thereof into a film (column 3 lines 54-56), the rolling mill comprising: a frame (main frame 16); a first working roller (lamination roller 19a) rotationally mounted to the frame; a second working roller (lamination roller 19b) rotationally mounted to the frame, the first and second working rollers being positioned to receive the sheet therebetween (column 4 lines 19-21); at least two first actuators (hydraulic piston cylinder assemblies 60 and 61) operatively connected to opposite ends of the first working roller for bending the first working roller (column 6 lines 54-59); and at least two second actuators (hydraulic piston cylinder assemblies 64 and 65) operatively connected to opposite ends of the second working roller for bending the second working roller (column 6 lines 54-59), each of the first and second working rollers comprising: a cylindrical center portion (lamination segment 82) defining a central axis (shown in Figures 6A-C), the center portion having an outer surface defining a lamination surface (meeting surface 80); a first frustoconical portion extending from a first end of the center portion (portion of lamination roller 19a/b to left of lamination segment 82); and a second frustoconical portion extending from a second end of the center portion (portion of lamination roller 19a/b to right of lamination segment 82), the first and second frustoconical portions tapering as they extend away from the center portion (tapering is clearly seen in figures); a first shoulder (see Annotated Figure 6A below) being defined between the center portion and the first frustoconical portion; and a second shoulder (see Annotated Figure 6A below) being defined between the center portion and the second frustoconical portion. Examiner note: as the claim does not recite a specific shape or structure for the first and second shoulders, the junctions of the lamination segment 82 with the first and second frustoconical portions of Laliberté as indicated in Annotated Figure 6A below meet this limitation of the claim.

    PNG
    media_image1.png
    444
    542
    media_image1.png
    Greyscale

Laliberté Annotated Figure 6A
Further regarding Claim 1, Laliberté discloses a state in which the central axis is straight (see “neutral position” depicted in Figure 6A), but is silent to the angle between the surfaces of the central portion and frustoconical portions in this state, as well as to the relationship between the widths of the central and frustoconical portions. Examiner notes that, according to the Applicant’s specification, the claimed geometries (i.e. the angle between the outer surface of the center portion and an outer surface of the first and second frustoconical portions being less than 0.05 degrees, the width of the center portion being greater than those of the first and second frustoconical portions, and the width of the center portion being less than a sum of the widths of the first and second frustoconical portions) were chosen due to their suitability for use with laminating a lithium sheet such as the one shown in Applicant’s Figure 7 (see [0080] lines 21-28 and [0081] lines 11-17). However, the Applicant has not set forth any criticality to the selection of these specific geometries that results in an unexpected benefit. Accordingly, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to make the rolling mill disclosed by Laliberté such that for each of the working rollers, when the central axis is straight, an angle between the outer surface of the center portion and an outer surface of each of the first and second frustoconical portions is less than 0.05 degrees, a width of the center portion is greater than a width of each of the first and second frustoconical portions, and the width of the center portion is less than a sum of the widths of the first and second frustoconical portions, because such selection or determination thereof would be the result of routine mechanical optimization of the working roller based on its desired end use and does not in itself warrant patentability, as one would arrive at such optimization through routine engineering practices.
Regarding Claims 2-4, as discussed above, Laliberté is silent to the angle between the surfaces of the central portion and frustoconical portions when the central axis is straight; however, since the working roller shape of the claimed invention is determined based on suitability for its end use (see [0080] lines 21-28 and [0081] lines 11-17 of Applicant’s specification), the geometry of the working rollers, including the angle between the outer surfaces of the center portion and the frustoconical portions, is optimized based on the size and shape of the lithium sheet being laminated. Accordingly, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to make the rolling mill for laminating a sheet of alkali metal or alloy thereof disclosed by Laliberté such that for each of the working rollers, the angle between the outer surface of the center portion and an outer surface of each of the first and second frustoconical portions is less than 0.03 degrees, less than 0.02 degrees, and more than 0.01 degrees, because such selection or determination thereof would be the result of routine mechanical optimization and does not in itself warrant patentability, as one would arrive at such optimization through routine engineering practices.
Regarding Claims 5-6, Laliberté discloses that for each of the first and second working rollers, the center portion, the first frustoconical portion and the second frustoconical portion have a chrome coating, wherein the chrome coating is a hard chrome coating (column 5 lines 10-14).
Regarding Claim 12, Laliberté discloses (Figures 3A and 6A-C) a first backup roller (back-up roller 20a) rotationally mounted to the frame (main frame 16), the first backup roller being in contact with the first working roller (working roller 19a) for applying a pressure on the first working roller; and a second backup roller (back-up roller 20b) rotationally mounted to the frame, the second backup roller being in contact with the second working roller (working roller 19b) for applying a pressure on the second working roller.
Regarding Claim 13, Laliberté discloses (Figures 6A-C) a working roller (working roller 19a/b) for a rolling mill (lamination apparatus 10) for laminating a sheet of alkali metal or alloy thereof into a film (column 3 lines 54-56), the working roller comprising: a cylindrical center portion (lamination segment 82) defining a central axis (shown in Figures 6A-C), the center portion having an outer surface defining a lamination surface (meeting surface 80); a first frustoconical portion extending from a first end of the center portion (portion of lamination roller 19a/b to left of lamination segment 82); and a second frustoconical portion extending from a second end of the center portion (portion of lamination roller 19a/b to right of lamination segment 82), the first and second frustoconical portions tapering as they extend away from the center portion (tapering is clearly seen in figures); a first shoulder (see Annotated Figure 6A above) being defined between the center portion and the first frustoconical portion; and a second shoulder (see Annotated Figure 6A above) being defined between the center portion and the second frustoconical portion. Examiner note: as the claim does not recite a specific shape or structure for the first and second shoulders, the junctions of the lamination segment 82 with the first and second frustoconical portions of Laliberté as indicated in Annotated Figure 6A above meet this limitation of the claim.
Further regarding Claim 13, Laliberté discloses a state in which the central axis is straight (see “neutral position” depicted in Figure 6A), but is silent to the angle between the surfaces of the central portion and frustoconical portions in this state, as well as to the relationship between the widths of the central and frustoconical portions. Examiner notes that, according to the Applicant’s specification, the claimed geometries (i.e. the angle between the outer surface of the center portion and an outer surface of the first and second frustoconical portions being less than 0.05 degrees, the width of the center portion being greater than those of the first and second frustoconical portions, and the width of the center portion being less than a sum of the widths of the first and second frustoconical portions) were chosen due to their suitability for use with laminating a lithium sheet such as the one shown in Applicant’s Figure 7 (see [0080] lines 21-28 and [0081] lines 11-17). However, the Applicant has not set forth any criticality to the selection of these specific geometries that results in an unexpected benefit. Accordingly, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to make the working roller disclosed by Laliberté such that, when the central axis is straight, an angle between the outer surface of the center portion and an outer surface of each of the first and second frustoconical portions is less than 0.05 degrees, a width of the center portion is greater than a width of each of the first and second frustoconical portions, and the width of the center portion is less than a sum of the widths of the first and second frustoconical portions, because such selection or determination thereof would be the result of routine mechanical optimization of the working roller based on its desired end use and does not in itself warrant patentability, as one would arrive at such optimization through routine engineering practices.
Regarding Claims 14-16, as discussed above, Laliberté is silent to the angle between the surfaces of the central portion and frustoconical portions when the central axis is straight; however, since the working roller shape of the claimed invention is determined based on suitability for its end use (see [0080] lines 21-28 and [0081] lines 11-17 of Applicant’s specification), the geometry of the working roller, including the angle between the outer surfaces of the center portion and the frustoconical portions, is optimized based on the size and shape of the lithium sheet being laminated. Accordingly, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to make the working roller for the rolling mill for laminating a sheet of alkali metal or alloy thereof disclosed by Laliberté such that the angle between the outer surface of the center portion and an outer surface of each of the first and second frustoconical portions is less than 0.03 degrees, less than 0.02 degrees, and more than 0.01 degrees, because such selection or determination thereof would be the result of routine mechanical optimization and does not in itself warrant patentability, as one would arrive at such optimization through routine engineering practices.
Regarding Claims 17-18, Laliberté discloses that the center portion, the first frustoconical portion and the second frustoconical portion have a chrome coating, wherein the chrome coating is a hard chrome coating (column 5 lines 10-14).
Claims 7-8 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Laliberté as applied to Claims 1 and 13, respectively, above, and further in view of Du et al., hereinafter Du (CN 106311747). For text citations of Du, refer to the machine translation provided as Non-Patent Literature with the Office action mailed 08/29/2022.
Regarding Claims 7-8, Laliberté is silent to the surface roughness of the working rollers, but states that the surface roughness should be “minimal” to ensure quality of the rolled thin film (column 4 lines 47-48). Du teaches a rolling mill for rolling a sheet of metal into a film to be used in a lithium ion battery (Abstract line 1) to a thickness of less than 100 microns (page 3 lines 2-3) comprising working rollers having a surface roughness in a range between 0.025 microns Ra and 0.5 microns Ra, and specifically 0.05 microns Ra and 0.3 microns Ra (page 3 lines 4-5). As this surface roughness is known in the art to be suitable for rolling a thin film for use in a battery having a comparable thickness to the lithium film disclosed by Laliberté (see Laliberté column 10 lines 2-3), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the first and second working rollers of the rolling mill for laminating a sheet of alkali metal or alloy thereof disclosed by Laliberté such that the center portion, the first frustoconical portion and the second frustoconical portion have a surface roughness in a range between 0.025 microns Ra and 0.5 microns Ra, and specifically between 0.05 microns and 0.3 microns, as taught by Du, in order to produce the thin film with the desired surface quality.
Regarding Claims 19-20, Laliberté is silent to the surface roughness of the working roller, but states that the surface roughness should be “minimal” to ensure quality of the rolled thin film (column 4 lines 47-48). Du teaches a working roller for a rolling mill for rolling a sheet of metal into a film to be used in a lithium ion battery (Abstract line 1) to a thickness of less than 100 microns (page 3 lines 2-3) having a surface roughness in a range between 0.025 microns Ra and 0.5 microns Ra, and specifically 0.05 microns Ra and 0.3 microns Ra (page 3 lines 4-5). As this surface roughness is known in the art to be suitable for rolling a thin film for use in a battery having a comparable thickness to the lithium film disclosed by Laliberté (see Laliberté column 10 lines 2-3), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the working roller of the rolling mill for laminating a sheet of alkali metal or alloy thereof disclosed by Laliberté such that the center portion, the first frustoconical portion and the second frustoconical portion have a surface roughness in a range between 0.025 microns Ra and 0.5 microns Ra, and specifically between 0.05 microns and 0.3 microns, as taught by Du, in order to produce the thin film with the desired surface quality.
Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Laliberté as applied to Claims 1 and 13, respectively, above, and further in view of Howard (GB 1,177,629).
Regarding Claim 24, Laliberté does not disclose that the first and second shoulders each extend radially inward from a first end of the center portion to an inner end of their respective frustoconical portions, but does state that modifications can be made without deviating from the scope of the invention (column 10 lines 29-32). Howard teaches (Figures 5-7) a rolling mill comprising a frame (housings 34); first and second working rollers (work rolls 12/13) rotationally mounted to the frame; actuators (bevel wheels 36; only one is shown in figures, but another is present on the opposite end of the working rolls, per page 2 lines 112-113) operatively coupled to opposite ends of the first and second working rollers for bending the first and second working roller (page 2 line 121 - page 3 line 6; adjusting the bevel wheels modifies the roll gap and can allow the work rolls to be touching at their outer ends during a rolling operation, i.e. the work rolls can be bent via the bevel wheels), each of the first and second working rollers comprising a cylindrical center portion (roll barrel 20) and first and second frustoconical portions (ends 35) extending respectively from first and second ends of the center portion, the first and second frustoconical portions tapering as they extend away from the center portion (page 2 lines 98-100), and first and second shoulders being defined between the center portion and the respective first and second frustoconical portions (see Annotated Figure 5 below; only one end 35, and thus only one of the two shoulders, of the work rolls 12/13 is shown in the figures, but it is assumed that each end 35 of work rolls 12/13 of the embodiment shown in Figures 5-7 has the same structure); wherein the first shoulder extends radially inward from a first end of the center portion to an inner end of the first frustoconical portion and the second shoulder extends radially inward from a second end of the center portion to an inner end of the second frustoconical portion (clearly seen in Annotated Figure 5 below). As this is a known design feature for working rollers having frustoconical portions and which can be bent by actuators, it would have been obvious to one of ordinary skill in the art to modify the working rollers in the rolling mill disclosed by Laliberté such that the first and second shoulders extend radially inward from respective first and second ends of the center portion to inner ends of the respective first and second frustoconical portions, as taught by Howard, to perform the same function of rolling a sheet of metal.

    PNG
    media_image2.png
    236
    403
    media_image2.png
    Greyscale

Howard Annotated Figure 5
Regarding Claim 25, Laliberté does not disclose that the first and second shoulders each extend radially inward from a first end of the center portion to an inner end of their respective frustoconical portions, but does state that modifications can be made without deviating from the scope of the invention (column 10 lines 29-32). Howard teaches (Figures 5-7) a working roller (work roll 13) for a rolling mill comprising a cylindrical center portion (roll barrel 20) and first and second frustoconical portions (ends 35) extending respectively from first and second ends of the center portion, the first and second frustoconical portions tapering as they extend away from the center portion (page 2 lines 98-100), and first and second shoulders being defined between the center portion and the respective first and second frustoconical portions (see Annotated Figure 5 above; only one end 35, and thus only one of the two shoulders, of the work rolls 12/13 is shown in the figures, but it is assumed that each end 35 of work rolls 12/13 of the embodiment shown in Figures 5-7 has the same structure); wherein the first shoulder extends radially inward from a first end of the center portion to an inner end of the first frustoconical portion and the second shoulder extends radially inward from a second end of the center portion to an inner end of the second frustoconical portion (clearly seen in Annotated Figure 5 above). As this is a known design feature for a working roller having frustoconical portions and which can be bent by actuators, it would have been obvious to one of ordinary skill in the art to modify the working roller disclosed by Laliberté such that the first and second shoulders extend radially inward from respective first and second ends of the center portion to inner ends of the respective first and second frustoconical portions, as taught by Howard, to perform the same function of rolling a sheet of metal.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kajiwara et al. (US 5,174,144) discloses working rollers for a rolling mill each having a cylindrical center portion and frustoconical portions tapering away from the center portion, as well as an inwardly-extending shoulder formed between the center portion and one of the frustoconical portions.
Yarita et al. (US 4,703,641) discloses rollers for a rolling mill, the rollers each having a cylindrical center portion and frustoconical portions extending from both ends thereof, wherein the angles between the outer surfaces of the center portion and each frustoconical portion are very small and are varied.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042. The examiner can normally be reached M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERESA A GUTHRIE/Examiner, Art Unit 3725      

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725